At the outset, I would like to congratulate you, Sir, on your election as President of the General Assembly at its seventy-fourth session. While assuring you, Sir, of my country’s full support, I wish you every success in implementing the priorities of your mandate. I also wish to take this opportunity to thank your predecessor, Ms. Maria Fernanda Espinosa Garces, for her excellent work and the progress achieved by our Organization during her term in office. On behalf of the Togolese people, I would also like to reiterate my deep gratitude to Secretary-General Antonio Guterres for his unwavering commitment to peace and security in a world facing multifaceted forms of upheaval.
Multilateralism and the pooling of efforts and experiences are appearing today no longer as mere options available to the community of States but rather as imperatives indispensable to the attainment of our objectives. Today, our Organization’s responsibilities are growing in number, and its multidimensional challenges are becoming more complex. In order to ensure more effective action, we must get used to the idea that there is no alternative to collective action and solidarity. Evidently, the scale and acuteness of these new challenges — which are fuelled and perpetuated by wars, sociopolitical crises, poverty, exclusion, environmental degradation and the effects of climate change — call on us to wake up and implement concrete, concerted and pragmatic actions. That is why I commend the theme chosen for this session of the General Assembly — “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” — as it responds perfectly to our current concerns and reflects the values that underpin our full adherence to the Charter of the United Nations.
By adopting the 2030 Agenda for Sustainable Development a number of years ago, we resolutely committed to ensuring that this programme, which remains to date the most ambitious tool we have to advance the well-being of our peoples, does not become merely another programme. In this regard, I wish to reiterate Togo’s full support for all initiatives and mechanisms aimed at implementing various strategic plans in pursuit of achieving the Sustainable Development Goals (SDGs).
The Government of Togo has made enormous efforts at the national level to reduce poverty and ensure that no one is left behind by 2030. With this in mind, and in accordance with the 2030 Agenda, Agenda 2063 of the African Union and Vision 2020 of the Economic Community of West African States (ECOWAS), my country adopted a national development plan for the period 2018-2022, in line with the country’s emerging agenda. The plan is a five-year strategic document based on the fundamentals of economic, social and environmental development.
Through the plan’s three strategic focuses, Togo aspires to become a stable and economically, socially and democratically sound middle-income country that espouses solidarity and is open to the world. This is already reflected in efforts to establish a strategic hub of excellence and a first-class business centre in the West African subregion and to develop centres to transform agriculture, manufacturing and the extractive industry while strengthening social development and inclusion mechanisms. In short, the plan, whose flagship project is based on rational choices that integrate all 17 SDGs, is designed to make structural transformations to the Togolese economy with the aim of ensuring strong, sustainable, resilient and inclusive growth that creates decent jobs for all and leads to improved individual well-being.
Therefore, in addition to the accelerated building of road, port, airport and agricultural infrastructure, my country is determinedly pursuing its 2008 education policy to introduce free primary education, the implementation of an expanded school meals programme and the introduction of health insurance called School Assur for 2 million students. The policy has encouraged greater enrolment, especially among girls. Through the Government education strategy for the period 2014-2025, Togo aims to achieve universal primary education by 2022 and to expand preschool services in rural and poor areas. The ultimate objective is to meet the standards of quality education and significantly reduce the illiteracy.
When we adopted the SDGs in 2015, we knew full well that the fulfilment of our development commitments would depend on the international community’s ability to mobilize the necessary financing. Accordingly, it is vital to further promote international cooperation and solidarity in order to establish innovative partnerships that will bring progress at the international level. We therefore welcome the Addis Ababa Action Agenda of the Third International Conference on Financing for Development, which remains a key framework for mobilizing financial resources likely to lead to tangible progress in achieving the SDGs. It is therefore urgent to make a definitive commitment to the implementation of the Addis Ababa Action Agenda and to make the most of the relevant mechanisms it offers. In this regard, particular attention should be paid to the least developed countries and to all vulnerable countries at the margins of world trade. We should seize multilateralism as an opportunity for vibrant international economic and trade cooperation that brings hope to the human community we are building.
I would like to welcome the continuous integration efforts made within the framework of the African Union (AU) and the continent’s regional communities since the adoption of Agenda 2063 of the African Union, whose goal is the structural transformation in Africa. In this regard, my country welcomes the AU’s launch, on 30 May, in Niamey, of the African Continental Free Trade Area, one of the 14 flagship projects of Agenda 2063, which is intended to accelerate the industrialization of Africa, increase intra-African trade and build quality infrastructure. Similarly, the Single African Air Transport Market was established in response to the urgent need to unify the African domestic air-transport market. The Market, of which Togo is the coordinator, will stimulate huge cross-border investment opportunities in the aviation and tourism industries and provides an excellent opportunity to improve connectivity among AU member States. At the subregional level, the adoption of the principle of a common ECOWAS currency is also to be welcomed as an important factor in accelerating integration.
In addition to improving the legal framework to promote good governance and access to health, education and well-being, the issue of climate change and environmental protection is a major concern for my country. It is the entire international community’s responsibility to demonstrate how closely the issue of climate change is linked to food and health security, poverty reduction, economic growth and human development. We therefore believe that it is appropriate to guarantee funds to help the most vulnerable countries preserve biodiversity. That is why it is crucial for the international community to find appropriate solutions to issues related to climate change.
At this juncture, my country reiterates its support and commitment to the Paris Agreement. Accordingly, the holding of the Climate Action Summit, which took place in the run-up to the general debate, is to be welcomed. We hope that the promises made at the Summit will lead to a reduction in greenhouse-gas emissions by 2030 and their total neutralization by 2050. My country stresses the need to better endow the Green Climate Fund so that it can better assist less polluting States that are more exposed to climate change in finding the appropriate means to deal with it.
Our world today is in an extremely volatile security context. The persistence of hotbeds of tension, particularly in Africa, the Middle East and the Near East, such emerging issues as terrorism, violent extremism, natural disasters and climate change, and the trends towards nuclear proliferation threaten international peace and security, without which our development efforts cannot prosper. That is why, my country, which is committed to the values of peace and peaceful coexistence, considers that we have everything to gain by acting in a concerted manner and with strong determination to end all these crises.
The year 2019 has been a particularly scary year for several countries marked by an existential fear of terrorist threats. Recurring attacks around the world prove to us on a daily basis that this rampant evil remains omnipresent, forcing us to be constantly and increasingly vigilant. The West African region has not been spared. Indeed, there have been several attacks in Mali, the Niger, Nigeria, Burkina Faso, Benin and so on. Because of its proximity to neighbouring countries hard hit by the scourge of terrorism, Togo is well aware of the magnitude of the threat and remains on high alert in the face of this asymmetrical threat. Togo is currently taking a preventive and proactive approach to the terrorist threat and has therefore sought the expertise of the Office of Counter-Terrorism to help it assess the risks posed by violent extremism. The Office’s visit, which took place in Lome from 22 to 24 July, made it possible to make recommendations and assess the priority needs in terms of technical assistance. I take this opportunity to thank the United Nations for its highly appreciated support.
My country remains convinced that the spread of the scourge of terrorism requires enhanced international cooperation as its complexity precludes an individual approach by States and demands a synergistic action through a shared vision. Aware of the need for cooperation at the regional level, the Togolese Government supports the Accra initiative, taken jointly with Benin, Burkina Faso, Cote d’Ivoire, Ghana, Mali and the Niger in September 2017, whose objective is precisely to unify and harmonize approaches to the terrorist threat.
To that end, it is vital that sustainable financing be found for the Group of Five for the Sahel, which constitutes an exemplary framework for cooperation in the fight against terrorism in the West African subregion. The delay in the operationalization of its joint force is highly detrimental to peace and security in Africa. In this regard, we join in the many calls for international mobilization to enable the force to act and contribute to eradicating this tentacular evil that preys on our countries. That is why my country welcomes the reform of the United Nations peace and security pillar and strongly supports the actions initiated by the Secretary-General to increase the effectiveness of peacekeeping operations through more specific mandates and collaboration with regional and subregional organizations.
However, it is not unreasonable to question the diminishing financial resources allocated to these operations as the challenges of peacekeeping and consolidation become more complex. As a major troop contributor to peacekeeping operations, Togo reiterates its commitment to serve wherever peace is threatened. We fully support both the zero-tolerance policy on sexual abuse in theatres of peacekeeping operations and the Kigali Principles.
It cannot be stressed enough that nuclear weapons and other weapons of mass destruction continue to pose serious threats to international peace and security. My country, whose foreign policy prioritizes general and complete disarmament, has always advocated the use of nuclear energy exclusively for civilian purposes. It is in this spirit that, on 7 August, the Togolese Government adopted a bill on the safe, secure and peaceful use of nuclear energy, cognizant of its positive applications, particularly in the fields of health, agriculture, industry and ionizing radiation, and so on.
International migratory flows are intensifying and diversifying and today constitute another major challenge to be addressed. As a result of growing economic inequality, more men and women are leaving their countries of origin in search of a safer or better life and opportunities in other places. The migratory phenomenon too often results in tragedy and is a source of sorrow for people and Governments alike. It poses enormous challenges to the international community, which must find mechanisms for collective management and more effective cooperation among States. In this regard, my delegation welcomes the adoption by the General Assembly on 19 December 2018 of the Global Compact for Safe, Orderly and Regular Migration, which emerged from the intergovernmental conference held in Marrakech on 10 and 11 December 2018. This historic Compact, while non-legally binding, serves as a useful road map for the more effective management of this great crisis of our time.
Our community of shared destiny compels us to overcome any temptation to resort to isolated and solitary actions. If our goal is to effectively fight against poverty and all the other ills afflicting humankind in order to build fairer and more inclusive societies, we must devote our efforts to strengthening multilateral mechanisms, while taking daily inspiration from the African proverb: “Alone we go faster, but together we go further”.